NUMBER 13-19-00064-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


   IN RE THE SOCIETY OF OUR LADY OF THE MOST HOLY TRINITY


                       On Petition for Writ of Mandamus.


                                        ORDER

       Before Justices Benavides, Longoria, and Hinojosa
                       Order Per Curiam
      Relator, The Society of Our Lady of the Most Holy Trinity, filed a petition for writ of

mandamus in the above cause on February 8, 2019. Through this original proceeding,

relator seeks to compel the trial court to vacate its orders of November 27, 2018 and

December 12, 2018 and to allow the independent medical examination of the real party

in interest, Jane Doe, to go forward without the use of a recording device.
       The Court requests Doe, or any others whose interest would be directly affected

by the relief sought, to file a response to the petition for writ of mandamus on or before

the expiration of ten days from the date of this order. See TEX. R. CIV. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                       PER CURIAM

Delivered and filed the
11th day of February, 2019.




                                             2